Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in granting respondents’ motion to strike petitioner’s demand for a jury trial (see, CPLR 4102 [a]). In our view, petitioner is entitled to a jury trial in this civil proceeding commenced pursuant to Public Health Law § 3388, for a judgment declaring a forfeiture of a 1987 Chevrolet Corvette registered in the name of respondent Weston Motors (see, Matter of Vergari v Marcus, 26 NY2d 764, 765; Matter of Joch v Pikulik, 88 AD2d 1023). (Appeal from order of Supreme Court, Erie County, Fudeman, J.—strike request for jury trial.) Present—Callahan, J. P., Denman, Pine, Balio and Davis, JJ.